DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to Applicant’s amendment submitted November 26, 2021.  Claims 1, 3, 5-6, 9, 11, 13, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53, and 55 are pending.
	The objection to the abstract is withdrawn.
	The rejection of claims 1-3, 5-6, and 9-10 under 35 U.S.C. 101 is withdrawn.
	The rejection of claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53, and 55 under 35 U.S.C. 112, first paragraph is withdrawn.
	The rejection of claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53, and 55 under 35 U.S.C. 112(b) is withdrawn.
	The rejection of claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53, and 55 under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Heindl is withdrawn.  Heindl’s compounds do not meet the claimed limitations of R1 and R2.
	The rejection of claims 1-3, 5-6, 9-11, 13-14, 16, 21, 23, 27-28, 31, 35, 37, 40, 45, 53, and 55 under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Wada is withdrawn.  Wada’s compounds do not meet the claimed limitations of R1 and R2.

	The following are new rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 9, 35, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Organometallics 2010, 29, 1379-1387, cited on IDS).
Li teaches compound 8 on page 1382:

    PNG
    media_image1.png
    152
    157
    media_image1.png
    Greyscale

This is a compound of formula (1A) or (IIA) or (IXA) where R1 and R2 form a 6-membered ring and R3 and R4 are both H.  In claim 35, X is Cl.

Conclusion
	Claim(s) 1, 3, 5, 6, 9, 35, 37, and 40 is/are rejected.  Claims 11, 13, 16, 21, 23, 27-28, 31, 45, 53, and 55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623